PER CURIAM.
The only issue raised in this appeal is the propriety of the trial court’s entering final judgment while a non-final appeal was pending in this court. Rule 9.130(f) of the Florida Rules of Appellate Procedure provides that a final judgment may not be entered under such circumstances:
In the absence of a stay, during the pendency of a review of a non-final order, the lower tribunal may proceed with all matters, including trial or final hearing; provided that the lower tribunal may not render a final order disposing of the cause pending such review.
Accordingly, we reverse and remand with directions that the final judgment be vacated, and without prejudice to the trial court to enter final judgment upon the ter-*1209initiation of the pending non-final appeal.1
HERSEY, C.J., and ANSTEAD and STONE, JJ., concur.

. The non-final appeal is pending before another panel of this court. For reasons that are unclear to us the parties appear to have agreed to stay the proceedings in the interlocutory appeal pending the outcome of this appeal. The parties are, of course, free to request that the non-final appeal now be decided.